Per Curiam.
The respondent moves to dismiss the appeal from the order granting a new trial, for the reason that the appeal was not taken within sixty days after the order was filed with the clerk of the district court.
It appears by the record that, the new trial was granted in April, 1893, and that the appeal was taken August 12, 1893. The appeal must be taken “within sixty days after the order .... is made and entered in the minutes of the court, or filed with the clerk.” (Code Civ. Proc., § 421.) The appeal from the order granting a new trial was not taken within the time prescribed, and must be dismissed, and it is so ordered. After the district court had granted plaintiff a new trial, it granted plaintiff’s motion for judgment on the pleadings. From this order defendants also appeal. Eespondent also moves to dismiss the appeal from this order. This motion is also granted, as an order granting a motion for judgment on the pleadings is not appealable. But the judgment itself is appealable, and the notice also states that defendants appeal from the judgment.
The case is therefore left in court standing upon the appeal from the judgment.